Case: 20-50231     Document: 00515923070         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 1, 2021
                                  No. 20-50231
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Harvey Lelane Searcy, Harvey Lee Lane Searcy sui juris,

                                                           Plaintiff—Appellant,

                                       versus

   Greg Abbott, Governor of the State of Texas, in his individual and official
   capacities; Jane Doe, in her individual and official capacities; Cynthia
   D. Tilley, in her individual and official capacities; John Doe, in his
   individual and official capacities; Tabitha S. Robinson, in her
   individual and official capacities,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-684


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50231       Document: 00515923070          Page: 2   Date Filed: 07/01/2021




                                     No. 20-50231


          Harvey Lelane Searcy, Texas prisoner # 2031801, moves this court for
   leave to appeal in forma pauperis (IFP) from the dismissal of a civil action in
   which he made numerous assertions arising from the confiscation of Uniform
   Commercial Code (UCC) materials he used in an attempt to obtain money
   and a pardon from Texas Governor Greg Abbott. By moving to appeal IFP,
   Searcy challenges the district court’s certification that his appeal is not in
   good faith. See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir. 2015). “An
   appeal is taken in good faith if it raises legal points that are arguable on the
   merits and thus nonfrivolous.” Id. We may dismiss a frivolous appeal. Id.; see
   5th Cir. R. 42.2.
          The district court dismissed the case under Federal Rule of Civil
   Procedure 41(b) after Searcy refused to pay the filing fee or to file a proper
   IFP motion. A Rule 41(b) dismissal is proper “where there is a clear record
   of delay or contumacious conduct by the plaintiff and when lesser sanctions
   would not serve the best interests of justice.” Nottingham v. Warden, 837 F.3d
   438, 440 (5th Cir. 2016) (internal quotation marks and citation omitted).
   Searcy’s actions in the district court were intentional, contumacious,
   insubordinate, and attributable to him alone. See id.; Berry v. CIGNA/RSI-
   CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992). He attempted to pay the fee with
   a fictional “Simple Bond”—a piece of paper he said was worth $400. After
   he was warned of potential dismissal because his payment was not valid, he
   again refused to pay or to file a proper IFP motion unless the district court
   favored him with additional reasons for rejecting his facially invalid payment
   attempt. Moreover, he insulted the impartiality and integrity of the district
   judge and even purported to take action against the judge through additional
   bogus UCC pleadings. Nothing suggests that a lesser sanction would have
   been effective.
          In this court, Searcy asserts that the district judge was biased and
   should have recused himself, that the district court’s written reasons were



                                          2
Case: 20-50231     Document: 00515923070           Page: 3   Date Filed: 07/01/2021




                                    No. 20-50231


   inadequate, and that Federal Rule of Appellate Procedure 24(a)(3) does not
   apply to him. The bias claim is frivolous because it is based solely on the
   district court’s adverse rulings rather than an external factor. See United
   States v. Scroggins, 485 F.3d 824, 830 (5th Cir. 2007). The complaint about
   the lack of a written ruling is baseless because the court provided written
   reasons that notified Searcy why his appeal would not be in good faith.
   Further, Searcy misconstrues Rule 24, under which he was ineligible to
   proceed IFP without prior authorization. See Fed. R. App. P. 24(a)(3)(A).
          Because Searcy has failed to show a nonfrivolous issue for appeal
   concerning the dismissal under Rule 41(b), his motion for leave to appeal IFP
   will be denied. See McGarrah, 783 F.3d at 584-85. Because the appeal is
   without arguable merit, it is dismissed as frivolous. See id.; 5th Cir.
   R. 42.2. This dismissal counts as a strike under 28 U.S.C. § 1915(g). See
   Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Searcy is warned that, if he
   accumulates a total of three strikes, he will be barred from proceeding IFP in
   any civil action or appeal filed while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).
          IFP DENIED; appeal DISMISSED AS                      FRIVOLOUS;
   STRIKE IMPOSED; three-strikes WARNING ISSUED.




                                         3